Citation Nr: 1518388	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Regional Office (RO) in New Orleans, Louisiana.

In March 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hairy cell leukemia is the result of herbicide exposure in Vietnam.  Service personnel records indicate that the Veteran served on the USS Oklahoma City from May 1966 to May 1968 and aboard the USS Providence from November 1968 to November 1969.  The appellant specifically claims that he was exposed to herbicides while aboard the USS Oklahoma City, both while docked at Da Nang harbor and while allegedly navigating the inland waterways of Vietnam.  Available evidence does reveal the ship's presence at the mouth of some Vietnam Rivers in July 1966.

A July 2010 Personnel Information Exchange System (PIES) request response indicates that the USS Oklahoma City was in the official waters of Vietnam from July 11, 1966 to July 26, 1966; August 25, 1966 to September 17, 1966; October 12, 1966 to October 21, 1966; October 29, 1966 to November 2, 1966; and November 15 to November 18, 1966.

In April 2013, the RO requested deck logs for the period from May 1966 through December 1966 from the National Archives and Records Administration (NARA).  NARA responded, however, that seven months of deck logs was too burdensome of a request and asked for a narrower time period.  The RO then requested deck logs from July 1966 to August 1966, and NARA furnished deck logs from July 1966, which verified that the USS Oklahoma City anchored at Da Nang during that period.

Although the July 2010 PIES response identified at least four other specific periods when the USS Oklahoma City operated in the official waters of Vietnam, deck logs from those periods have not been obtained.

Additionally, in the April 2013 response, NARA also recommended that the RO request annual command histories from the Navy History and Heritage Command (NHHC) in Washington DC.  Although the RO made two such requests in June 2013 and September 2013, no response was ever received.  As NHHC is a federal department and there is no indication that such records do not exist or that further efforts to obtain them would be futile, another attempt should be made.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Archives and Records Administration and request deck logs for the USS Oklahoma City for the periods from August 25, 1966 to September 17, 1966; October 12, 1966 to October 21, 1966; October 29, 1966 to November 2, 1966; and November 15 to November 18, 1966.  

Contact the Navy History and Heritage Command, Ship History Branch, 805 Kidder Breese, SE, Washington Navy Yard, DC 20374, and request the command histories for the USS Oklahoma City, for the period from May 1966 to May 1968.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




